Citation Nr: 1022246	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  07-07 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
disability and, if so, whether service connection is 
warranted. 


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1997 to March 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
RO in Detroit, Michigan, which denied the Veteran's petition 
to reopen his claim for service connection. 

In his March 2007 substantive appeal (VA Form 9), the Veteran 
requested a hearing before the Board at his local Regional 
Office.  A June 2008 letter notified the Veteran that he had 
been scheduled for a hearing in July 2008 at the Detroit RO.  
The Veteran failed to appear for this hearing.  The Board 
will proceed with appellate review.  See 38 C.F.R. 
§ 20.704(d) (2009) (failure to appear for a scheduled hearing 
will be processed as though the request for a hearing had 
been withdrawn).

In September 2008, the Board remanded this claim for further 
development.  It now returns for appellate review.

The Board notes that in its September 2008 remand directives, 
the Board instructed the agency of original jurisdiction 
(AOJ) to adjudicate the Veteran's claim of clear and 
unmistakable error (CUE) in a January 1999 rating decision 
which originally denied the claim at issue in this opinion.  
In January 2010, the Appeals Management Center (AMC) issued a 
rating decision finding that there was no CUE in the January 
1999 rating decision.  The Veteran did not submit a notice of 
disagreement (NOD) with this decision.  See 38 C.F.R. 
§ 20.200, 20. 201, 20.302 (2009).  Therefore, this claim is 
not before Board.  See id.  


FINDINGS OF FACT

1.  The January 1999 rating decision denied the claim of 
entitlement to service connection for a right knee 
disability; the Veteran was properly notified of the adverse 
outcome and his appellate rights in a February 1999 letter; 
he did not file a notice of disagreement. 

2.  Additional evidence received since the January 1999 
rating decision is neither cumulative nor redundant and 
raises a reasonable possibility of substantiating the 
Veteran's claim of service connection for a right knee 
disability 

3.  The evidence is at least in equipoise with respect to 
whether the Veteran's right knee disability was incurred in 
active service. 

CONCLUSIONS OF LAW

1.  The January 1999 rating decision, denying service 
connection for a right knee disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been submitted for the 
claim of entitlement to service connection for a right knee 
disability; the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  A right knee disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for 
a right knee disability has been reopened and granted, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA on this claim is moot.  See 38 U.S.C. 
§§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

II. New and Material Evidence

The Veteran seeks to reopen his claim for service connection 
for a right knee disability.  The Board notes that in a 
January 2010 supplemental statement of the case (SSOC), the 
AMC reopened the Veteran's claim and denied it on the merits.  
Notwithstanding the decision of the AMC to reopen this claim, 
the Board must determine independently whether new and 
material evidence has been presented to reopen the claim as a 
jurisdictional matter before it can be considered on the 
merits.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  For the following reasons, the Board finds that new 
and material evidence has been received to reopen the 
Veteran's claim. 

The Veteran's claim was initially denied in a January 1999 
rating decision.  The Veteran was notified of this decision 
and informed of his appellate rights in a February 1999 
letter.  He did not appeal the decision.  Consequently, the 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2009).  

Under 38 U.S.C.A. § 5108 (West 2002), VA may reopen a 
previously and finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  "New evidence" means evidence not previously 
submitted to agency decision makers, and "material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2009).  The new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  A 
claimant's assertions of medical causation or diagnosis often 
do not constitute competent evidence, as lay persons without 
the appropriate medical expertise are not competent to offer 
medical opinions.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-
11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be competent and credible evidence of 
(1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran's claim for service connection for a right knee 
disability was denied in the January 1999 rating decision 
because it was found to have pre-existed service and there 
was no evidence that it had permanently worsened as a result 
of service.  Thus, in order to reopen his claim, the Veteran 
needs to submit new evidence suggesting that his right knee 
disability was incurred in or aggravated by active service.

Since the January 1999 rating decision was issued, a December 
2009 VA examination was performed.  After reviewing the 
claims file and examining the Veteran, the examiner stated 
that there was no clear and unmistakable evidence that the 
Veteran had a chronic right knee disability prior to service.  
The examiner further found that because the Veteran had 
continuing right knee symptoms ever since separation, it was 
at least as likely as not that the Veteran's current right 
knee disability was related to an injury sustained in 
service.  The Board finds this examination report constitutes 
new and material evidence as it relates to an unestablished 
fact necessary to substantiate the Veteran's claim, namely 
whether his current right knee disability was incurred in or 
aggravated by active service. 

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for a right knee disability.  The petition 
to reopen is granted.  See 38 C.F.R. § 3.156(a).

III. Service Connection

The Veteran claims entitlement to service connection for a 
right knee disability.  For the reasons that follow, the 
Board concludes that service connection is warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder on a direct basis, there must be competent and 
credible evidence of (1) a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed in-service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board notes that a veteran is considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  A history 
of conditions existing prior to service recorded at the time 
of the entrance examination does not constitute a notation of 
such conditions for the purpose of establishing whether the 
Veteran was of sound condition at enlistment.  See 38 C.F.R. 
§ 3.304(b)(1).  However, the recording of such a history in 
the entrance examination will be considered together with all 
other material evidence in determinations as to inception of 
the disability at issue.  See id.  

The Veteran's March 1997 entrance examination is negative for 
abnormalities of the lower extremities.  The Veteran's 
physical profile, or "PULHES" profile, reflects a numerical 
designation of 1 under "L," which stands for lower 
extremities.  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992).  The number 1 indicates that the Veteran possessed a 
high level of physical fitness with respect to his lower 
extremities at the time of the March 1997 entrance 
examination.  See id.  Therefore, because no defect, 
infirmity, or disorder was noted with respect to the 
Veteran's right knee, the presumption of soundness attaches.  
See id.

In order to rebut the presumption of sound condition, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  See Wagner v. 
Principi, 370 F 3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-
03 (July 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-03.  

The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any increase in disability was due to the natural 
progress of the preexisting condition.  38 U.S.C. § 1153; 38 
C.F.R. § 3.306 (2009); Wagner, 370 F 3d at 1096.  If this 
burden is met, then the veteran is not entitled to service 
connection benefits.   Wagner, 370 F 3d at 1096.  A pre-
existing disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 
3.306(a).  In contrast, a flare-up of symptoms, in the 
absence of an increase in the underlying disability, does not 
constitute aggravation of the disability.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991); see also Green v. Derwinski, 
1 Vet. App. 320, 323 (1991) (evidence of the veteran being 
asymptomatic on entry into service, with an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

An October 1997 service treatment record reflects that the 
Veteran reported having right knee pain for one month which 
started when he was playing basketball and he bumped his knee 
into another player.  The Veteran stated that a bump had been 
present on his knee ever since this injury. 

Service treatment records dated in December 1997 reflect that 
the Veteran reported a history of knee pain since age 7 and 
denied any type of trauma.  A nonsurgical scar was noted on 
the Veteran's right knee.  The Veteran was diagnosed with 
retropatellar pain syndrome.  X-rays revealed a possible lose 
body.  

A February 1998 service treatment record reflects that the 
Veteran reported problems with his right knee since he was 10 
years old.  The Veteran further related that his knees 
"always hurt" in high school, but that the pain became much 
worse during basic training.  The Veteran stated that he did 
not mention his history of knee pain during enlistment on the 
advice of a recruiter since the Veteran was not experiencing 
knee pain every day.  At the time the Veteran presented for 
treatment, he could barely stand up and could not run.  X-
rays were positive for a loose body in the right knee.  The 
Veteran was diagnosed with right knee pain and a loose body 
existing prior to service.  It was recommended that the 
Veteran be administratively discharged.  

The Veteran's DD 214 reflects that he was discharged due to 
failure to meet medical fitness standards.  

A November 1998 VA examination report reflects that the 
Veteran reported falling on the ground and suffering a minor 
laceration on his right knee when he was 7.  The injury 
required no stitches and the Veteran did not have significant 
pain from the injury.  However, the Veteran still had a scar 
on his right knee from that injury.  The Veteran denied any 
other injuries or diseases before entering active service. 

In reviewing the Veteran's service treatment records, the 
Board finds that the presumption of soundness has not been 
rebutted.  The Veteran did report a history of knee pain 
since age 7, and stated that he had knee pain in high school.  
In this regard, an admission of a pre-service history of 
medical problems during inservice clinical examinations can 
constitute clear and convincing evidence to rebut the 
presumption of soundness.  See Doran v. Brown, 6 Vet. App. 
283, 286 (1994).  However, there is no clinical evidence 
showing that the Veteran had any impairment of the right knee 
prior to service.  More pertinently, in order to rebut the 
presumption of soundness, clear and convincing evidence must 
also show that any pre-existing right knee condition was not 
aggravated by service.  See Wagner v. Principi, 370 F 3d 
1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03.  

Here, the Veteran's service treatment records reflect that he 
injured his right knee while playing basketball, and that the 
pain in his right knee substantially increased during basic 
training to the point where he could barely stand.  Further, 
the service treatment records indicate that the Veteran's 
knee pain lasted several months and resulted in a medical 
discharge.  Finally, in the December 2009 VA examination 
report, the examiner opined that because there was no medical 
documentation of a right knee condition prior to service, it 
was not clear and unmistakable that the Veteran's right knee 
disability pre-existed service.  Although the December 1997 
service treatment record reflects that the Veteran denied any 
right knee trauma, the Veteran did report an inservice right 
knee injury sustained while playing basketball in the October 
1997 service treatment record, as well as at a November 1998 
VA examination and at the December 2009 VA examination.  
Thus, the Board finds that the Veteran injured his right knee 
in service.  The Board notes that the burden to rebut the 
presumption and show no aggravation of a pre-existing disease 
or disorder during service is an onerous one that lies with 
the government.  See, e.g., Cotant v. Principi, 17 Vet. App. 
117, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  After a careful review of the record, the Board 
finds that even if the Veteran entered service with 
preexisting right knee pain, there is no clear and 
unmistakable evidence showing that the Veteran's right knee 
condition was not aggravated during service.  Accordingly, 
the Board finds that the presumption of soundness has not 
been rebutted.  See Wagner, supra.  

Because the presumption of sound condition at entrance to 
service has not been rebutted, the Board must assume as a 
matter of law that the Veteran did not have a right knee 
disability when he entered active service.  See id.  Thus, 
service connection will be considered on the basis of whether 
or not the Veteran's disability was incurred in service, 
rather than merely aggravated thereby.  See 38 U.S.C.A. 
§ 1153; 38 C.F.R. §§ 3.306, 3.322; Wagner, supra (holding 
that if the government fails to rebut the presumption of 
soundness under section 1111, then the veteran's claim is one 
for service connection and, if granted, no deduction for the 
degree of disability existing at the time of entrance will be 
made); VAOPGCPREC 3-03.  

The Board finds that the evidence is at least in equipoise 
with respect to whether the Veteran's current right knee 
disability was incurred in service.  The Veteran's March 1997 
entrance examination reflects that the Veteran's right knee 
was normal when he entered active service.  Subsequently, as 
discussed above, the Veteran reported ongoing right knee pain 
after a basketball injury.  A loose body was found by X-ray 
in the Veteran's right knee and the Veteran was discharged in 
March 1998 due to his right knee disability.  Thus, the Board 
finds that the Veteran's right knee disability manifested in 
service.  See 38 C.F.R. § 3.102; Gilbert, supra.  

The Board also finds that there is a nexus between the 
Veteran's right knee symptoms in service and his current 
disability.  At the November 1998 VA examination, performed 
about eight moths after the Veteran's separation from service 
in March 1998, the Veteran stated that his right knee pain 
prevented him from standing for more than 15 or 20 minutes at 
any one time or prolonged walking.  The Veteran was diagnosed 
with retropatellar pain syndrome of the right knee.  An 
August 2006 VA treatment record reflects that the Veteran 
reported right knee pain which had been present for several 
years, and that he wore a knee brace.  A February 2008 VA 
treatment record reflects that a magnetic resonance imaging 
(MRI) study performed in December 2007 showed a central 
patellar chondromalacia.  At the December 2009 VA 
examination, the Veteran reported ongoing problems with his 
right knee since service.  The Veteran was diagnosed with 
right knee strain with patellofemoral syndrome and patellar 
chondromalacia.  The examiner opined that because the Veteran 
continued to have right knee symptoms ever since his initial 
injury during service, the Veteran's right knee disability 
was at least as likely as not related to the injury sustained 
in service.  The Board finds that the evidence is at least in 
equipoise with respect to whether the Veteran's current right 
knee disability is related to service, and thus the Veteran 
is entitled to the benefit of the doubt on this issue.  See 
38 C.F.R. § 3.102; Gilbert, supra.

Thus, the evidence shows a current disability of the right 
knee, in-service incurrence of an injury to the right knee, 
and a continuity of symptomatology linking the Veteran's 
current right knee disability to service.  See 38 C.F.R. 
§ 3.303(b); Hickson, supra.  

Accordingly, the Board finds that the evidence is at least in 
equipoise with respect to the Veteran's claim.  Consequently, 
the benefit-of-the-doubt rule applies, and service connection 
for a right knee disability is granted.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Hickson, 12 Vet. App. at 253; 
Gilbert, 1 Vet. App. at 55. 
 

ORDER

Entitlement to service connection for a right knee disability 
is granted. 
 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


